DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed September 28, 2021.  Claims 1, 4, and 6-20 are currently pending.  Claims 1, 4, and 6-20 have been amended.  Claims 2, 3, and 5 have been cancelled.

Claim Rejections - 35 USC § 112
The previous rejection of claims 1-20 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s amendments.  Applicant’s argument, on page 12 of remarks, is persuasive.

Claim Interpretation
Claims 1, 4, and 6-20 have been amended and no longer invoke 35 U.S.C. §112(f).  Applicant’s argument, on page 13 of remarks, is persuasive.

Claim Rejections - 35 USC § 101
The rejection of claims 1-20 under 35 U.S.C. § 101 are withdrawn in view of Applicant’s amendment and arguments.  As argued on page 13 of remarks, the claims are integrated into a practical application and is eligible at Step 2A Prong 2.  Applicant’s argument is persuasive.

Claim Rejections - 35 USC § 103
The rejection of claims over Purpura, Kay, Seiffert, Min, and Daly are withdrawn in view of Applicant’s amendment.  Applicant’s argument, beginning on page 14 of remarks, are persuasive.  Claims 1, 4, and 6-20 are allowed.

Conclusion
Claims 1, 4, and 6-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121